Case 1:20-cv-00483-MJT-KFG Document 7 Filed 12/23/20 Page 1 of 1 PageID #: 60



                               IN THE UNITED STATES DISTRICT COURT

                                 FOR THE EASTERN DISTRICT OF TEXAS

                                             BEAUMONT DIVISION

 EDMOND GASAWAY                                              §

 VS.                                                         §          CIVIL ACTION NO. 1:20cv483

 T. JUSINO                                                   §

                  MEMORANDUM OPINION AND ORDER REGARDING VENUE

          Petitioner Edmond Gasaway, an inmate confined in the Federal Correctional Institution at

 Victorville, California (“FCI-Victorville"), filed a petition for writ of habeas corpus pursuant to 28

 U.S.C. § 2241. Petitioner is incarcerated pursuant to convictions from this court.

          A petition filed pursuant to Section 2241 must filed in the judicial district where the
. petitioner is incarcerated. United States v. Gabor, 905 F.2d 76, 78 (5th Cir. 1990).1 FCI-Victorville

 is located in San Bernadino County, which is in the Eastern Division of the Central District of

 California. As petitioner is not confined within the Eastern District of Texas, this court lacks

 jurisdiction over his petition. Accordingly, this petition will be transferred to the Eastern Division

 of the United States District Court for the Central District of California.

                                                        ORDER

          For the reasons set forth above, it is ORDERED that this petition for writ of habeas corpus

 is TRANSFERRED to the Eastern Division of the United States District Court for the Central

 District of California.
                      SIGNED this the 23rd day of December, 2020.




                                                                 ____________________________________
                                                                 KEITH F. GIBLIN
                                                                 UNITED STATES MAGISTRATE JUDGE
          1
               Pursuant to 28 U.S.C. § 2241(d), an application for a writ of habeas corpus filed by a person
 incarcerated pursuant to judgment of a state court may be filed in the federal judicial district where the petitioner is
 incarcerated or the district in which he was convicted. However, petitioner is not incarcerated pursuant to a state
 court judgment.
